McCay, Judge.
1. It is doubtless true that under the provisions of our Code, section 1919, the creditor of one of a firm cannot garnishee the debtor of the firm. Even before the Code this could hardly be done. On a sale of the firm’s effects by the sheriff, the purchaser did not get a title to the goods, but bought the undivided interest of the debtor, which can only be ascertained by a settlement of the firm affairs. But the result of a.gárnishment is a judgment against the garnishee, to be followed by execution, and the raising and payment of the money to the judgment creditor; and when this is done, from the very nature of things, the money is severed from the firm effects and becomes the separate property of the plaintiff *117in garnishment. Such a proceeding might be grossly unjust to the members of the partnership other than the original debtor. Even the levy and sale of the interest of one partner by the sheriff was an anomaly at the common law, since the debtor has, in fact, no interest, in his individual right, in any specific piece of property. All his interest is in the net proceeds of the assets after the debts are paid and the accounts between him and his partners ar-e adjusted. For this reason our Code prohibits a sale by the sheriff of the interest of one partner, even in the whole of the' assets, and forces a creditor of one of a firm to proceed by garuisheeing the firm and getting a judgment against it if the debtor has any interest after the settlement we have alluded to.
2. But the present case stands on a peculiar footing. The firm, as such, have made themselves parties to this proceeding by filing the bond, provided for by the act of 1871, Code, 3541. They come into 'court and say the effects in the hands of the garnishee are not the property of the debtor, but they are, the property of the firm. They are thus parties to the proceeding. They are practically the garnishees, under this act, and, under our law, as they may be garnisheed, we think the proceedings should not have been dismissed. By coming into the proceedings and making the firm a party thereto, they put the whole matter before the court in such a shape as that the true rights of all the parties can be ascertained and decided upon. The spirit of our law as it now stands, under section 3082 of the Code, is, that the superior court has jurisdiction to proceed to do justice when all the parties at interest are before it. Here was, in fact, the creditor of one of a firm, with his debt fully ascertained by a judgment. Here was the firm, and a debtor of the firm, all before the court; and it was possible so to determine as to do full justice to all parties.
We think the proceedings ought not to have been dismissed, but the plaintiff should have been allowed to traverse the answer and make up'such an issue with the partnership, who had come in, under the act of 1871, as would ascertain what was the true interest of the judgment debtor in the firm as*118sets, just as though he had filed a bill and had brought the parties before a court of equity. Under this issue, the interest of the individual partner, at the date of the judgment or since, could be ascertained, and so much of the debt iu the hands of the garnishee as did not exceed that interest decreed to the plaintiff.
There is some objection to the duplicity of the plaintiff’s summons; but an inspection of the whole matter shows that his proceeding is to find what the garnishee owes the judgment debtor; and the addition of the demand in the summons that the garnishee should answer what he owes the firm, is amendable. The garnishee has, too, waived that objection, because he has, in fact, answered. We think, therefore, that it was error to dismiss the proceedings.
Judgment reversed.